Case: 21-60420     Document: 00516446159         Page: 1     Date Filed: 08/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-60420                        August 24, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Chen Wu,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A208 757 324


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Chen Wu, a native and citizen of the People’s Republic of China,
   petitions for review of a decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from a decision of the Immigration Judge (IJ)
   concluding that he was ineligible for asylum, withholding of removal, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60420      Document: 00516446159          Page: 2    Date Filed: 08/24/2022




                                    No. 21-60420


   protection under the Convention Against Torture (CAT). We review the
   BIA’s decision for substantial evidence, see Zhang v. Gonzales, 432 F.3d 339,
   344 (5th Cir. 2005), and consider the IJ’s decision only to the extent it
   influenced the BIA, see Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Attacking the agency’s adverse credibility determination, Wu
   contends that the IJ erred by failing to give him notice of the deficiencies in
   his testimony and an opportunity to provide the necessary corroborative
   evidence. Wu did not present this issue in his appeal to the BIA, and because
   the issue is unexhausted, we lack jurisdiction to consider it. See Martinez-
   Guevara v. Garland, 27 F.4th 353, 359-60 (5th Cir. 2022).
          As to the incident in which he was nearly arrested, neither the IJ nor
   the BIA was required to accept Wu’s explanation for the inconsistency in his
   accounts of the incident, even if the explanation was plausible. See Santos-
   Alvarado v. Barr, 967 F.3d 428, 439 (5th Cir. 2020). His contention that the
   IJ erred to the extent she based the adverse credibility determination on the
   different dates given by Wu and his mother for the above incident is also
   unavailing, as an adverse credibility finding may be based on any
   inconsistency, even if it does not go to the heart of the applicant’s claim. See
   8 U.S.C. § 1158(b)(1)(B)(iii); Avelar-Oliva v. Barr, 954 F.3d 757, 768 (5th
   Cir. 2020).
          The IJ and the BIA provided specific and cogent reasons derived from
   the record to support the adverse credibility finding. See Zhang, 432 F.3d at
   344. Wu fails to demonstrate that, under the totality of the circumstances,
   any reasonable factfinder would be compelled to find him credible, and
   therefore we will defer to the agency’s adverse credibility determination. See
   Singh, 880 F.3d at 225-26.
          The agency’s broad adverse credibility determination is fatal to Wu’s
   claims for asylum and withholding of removal. See Arulnanthy v. Garland, 17




                                          2
Case: 21-60420     Document: 00516446159           Page: 3   Date Filed: 08/24/2022




                                    No. 21-60420


   F.4th 586, 597 (5th Cir. 2021). We do not consider Wu’s remaining
   contentions regarding his claims for asylum and withholding of removal,
   which concern the merits of these claims, because the BIA did not reach the
   IJ’s alternative merits-based reasons for denial. See Rui Yang v. Holder, 664
   F.3d 580, 584 n.3 (5th Cir. 2011).
          Finally, because Wu did not present his CAT claim to the BIA, we are
   without jurisdiction to review it. See Martinez-Guevara, 27 F.4th at 359-60.
          PETITION FOR REVIEW DENIED IN PART AND
   DISMISSED IN PART.




                                         3